Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/24/21; 5/27/21 have been fully considered and a new grounds of rejection follows.
In re pgs. 11-14 applicant argues newly added limitations
 evaluate account information for a plurality of users to identify a first user out of the plurality of users as associated with a second user out of the plurality of users according to a commonality between the first and second users found as part of the evaluation of the account information
In response a new grounds of rejection is attached. 
Nice discloses users being associated with account numbers, (“In the first column of the mapping, the users are identified by GUIDs which include their first name (e.g., Joe, Jim, Lou, Beth, Kim, Kate, Sue, Jack, Betsy, Kelly). In practice, the GUID of a user can be an account number”, 0138) and 

Pinckney teaches evaluate “account information” (“account information” is not further defined and reads on e.g., accounts of forum sites, mailing lists, news groups, Facebook accounts, Amazon accounts, and the like, or user profile data, user likes, created an account on the site. Logged in users may also have profile pages about them. Content on the profile page may include basic information about that user (nickname, picture, etc.), decisions they have received and liked, decisions the system predicts the user 1314 will like”, 0118;
“the present invention may facilitate matching by user similarity. Given a username, email address, numeric user id, and the like, provide a list of other users who are similar or dissimilar in some way. For example, given a Facebook username provide a ranked list of other Facebook users who have similar tastes over all or in some specific way, such as in electronics. In addition, this list may be optionally restricted, such as to other users being one degree away in the social graph from the first user (e.g., rank my friends on Facebook by their similarity to me so that I can ask the one most like me a question”, 0199;
“The present invention may recommend things to buy based on what similar users bought on Amazon, places to eat based on similar users on Yelp, Zagat, Foursquare, and the like”, 0200;
“Collecting the preferences of at least a second user may form a user preference profile for the second user, determining the second user to be similar to the user based on a comparison profiles. The response may be providing a recommendation made by the second user”, 0208;
“In the case of forum sites, mailing lists, news groups, and the like, the present invention may provide improved access to decisions and decisions that were made by people similar to the user. For example, the present invention may be able to search through all the forum posts to find people who are in the same situation as the user, and providing what decision 1310 the forum community recommended to them”, 0154) for a plurality of users to identify a first user out of the plurality of users as associated with a second user out of the plurality of users according to a commonality between the first and second users found as part of the evaluation of the account information (“In the case of forum sites, mailing lists, news groups, and the like, the present invention may provide improved access to decisions and decisions that were made by people similar to the user. For example, the present invention may be able to search through all the forum posts to find people who are in the same situation as the user, and providing what decision 1310 the forum community recommended to them”, 0154;
“A logged in user 1314 may be one that has created an account on the site. Logged in users may also have profile pages about them. Content on the profile page may include basic information about that user (nickname, picture, etc), decisions user 1314 will like”, 0118; 
identifying users in a recommendation environment, “the system may predict that the user 1314 will like one particular camera but could instead recommend another similar but not identical camera in order to balance making a reasonable decision 1310 and still learning new information from the user. In embodiments, the system may identify to the user 1314 when it is asking questions 1320 or making decisions”, 0104;
“reviews about this decision from other users 1802 (where it may be ranked, such as by their similarity to the user), yes/no buttons 1804 (such as for receiving feedback on this decision, showing other decision areas that the user might enjoy under, and the like), suggested Topics 1808. In this example, the system's second and third best recommended decisions are listed under the #2 tab 1810 and #3 tab 1812”, 0141).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Nice (US 2014/0129500) in view of Pinckney (US 2013/012449, filed 7/12/10).
Nice discloses:
22, 29, 36. A system, comprising: at least one processor; and a memory, storing program instructions that when executed by the at least one processor cause the at least one processor to (004-0041, 0068-0069): 
evaluate account information for a plurality of users to identify a first user out of the plurality of users as associated with a second user out of the plurality of users according to a commonality between the first and second users found as part of the evaluation of the account information (Nice only discloses users being associated with account numbers, “In the first column of the mapping, the users are identified by GUIDs which include their first name (e.g., Joe, Jim, Lou, Beth, Kim, Kate, Sue, Jack, Betsy, Kelly). In practice, the GUID of a user can be an account number”, 0138; and networks, “FIG. 1A depicts computing devices in a network 100. The network includes a network communication medium 199 by which a number of computing devices can communicate with one another”, 0038; “The computing device may operate in a networked environment using logical connections to one or more remote network connections shown are exemplary and other means of establishing a communications link between computing platforms may be used.”, 0054; “the multimedia console may further be operated as a participant in a larger network community”, 0064; “The items and users can be identified by GUIDs (global identifiers) which are long enough to allow distinguishing millions of users and items”, 0072; 
“an identifier of the user (Joe), a list of three recommended movies 105 (1. Suddenly, Last Summer, 2. Guess Who's Coming to Dinner?, 3. The Old Man and the Sea), and a message which informs the user”, 0045; “network connections shown are exemplary and other means of establishing a communications link between computing platforms may be used”, 0054, 0060; “the GUIDs are global identifiers which are assigned to users and items”, 0113; “Entries in the initial usage matrix represent an interest by users in items such as movies, books, articles, or other products or services”, 0004); 
obtain respective user parameter vectors (“user vectors ( R'(i), R''(i)) in the reduced usage matrix comprise a subset (some but not all) of the user vectors in the initial usage matrix R”, 0004; “computes the vectors for those users”, 0074) for the associated users and one or more respective item parameter vectors (“the items are represented by item vectors v R(j) for one or more items selected by associated users from an item recommendation model (“The compile modeling data process also takes a snapshot of catalog data 434 (software and hardware), which includes a list of all the items involved in a recommendation system”, 0070; “the computed model can be used to provide a recommendation.”, 0077; 0106), wherein the item recommendation model comprises a user matrix and an item matrix that are generated from a matrix factorization of a single matrix indicating respective item selections for individual ones of a plurality of users with regard to a plurality of items (“the usage matrix is sampled to provide a reduced matrix R'. R' is factored into a user matrix U' and an item matrix V. User vectors in U' and V are initialized and then iteratively updated to arrive at an optimal solution. The reduced matrix can be factored using the computational resources of a single computing device”, abstract, 0040), wherein the one or more items were selected by the associated users after the generation of the item recommendation model (users select items and provide feedback, “A matrix of data can be developed over time with entries which indicate a particular user's interest in particular items based on explicit or implicit feedback.”, 0001; “The data in the matrix may be based on explicit feedback of the users such as ratings the users provide for the items, and/or feedback such as data obtained by observing user behavior including purchase history, browsing history,”, 0040, 0101); 
calculate respective user-specific updates to the item recommendation model for the associated users based, at least in part, on the respective user parameter vectors and the respective item parameter vectors (users select items and provide feedback, “A matrix of data can be developed over time with entries which indicate a particular user's interest in particular items based on explicit or implicit feedback.”, 0001; “The data in the matrix may be based on explicit feedback of the users such as ratings the users provide for the items, and/or implicit feedback such as data obtained by observing user behavior including purchase history, browsing history,”, 0040, 0101; “the matrix models a history of how users interact with items”, 0037; “Ratings can be provided explicitly or by translating the purchase or the play and the starts and stops into either a "like" or "does not like" indication or into a five star rating, for example. That information is stored as modeling data 436”, 0070-0071; “The user history can be computed from the usage matrix”, 0115); and 
determine at least one item recommendation for at least one of the associated users based, at least in part, on the user-specific updates to the item recommendation model (“personalized recommendations based on a user's interests, an item's features or some combination thereof. A matrix of data can be developed over time with entries which indicate a particular user's interest in particular items based on explicit or implicit feedback”, 0001; “real-time recommender server 120 to obtain recommendations.”, 0039-0040; “When a user device calls the system, the latest version of the computed model can be used to provide a recommendation.”, 0077;
 “real-time recommender server 120 to obtain recommendations. The real-time recommender server may provide the recommendations. The user computing device 110 also includes a display which can display recommendations of items to a user. For example, see FIG. 1B. A model exploration tool 175 can also be provided on a separate computing device or as part of the master computing device to allow a human operator to test the models/matrices of the recommendation system”, 0039-0040, 0045; 
“The web store 126 (hardware) stores the entire model (e.g., the computed matrices) and may be provided in the real-time recommender server 120 of FIG. 1A. An item modeler and de-indexing function process 128 (software), which may be provided in the dedicated server 170 of FIG. 1A, performs a matrix factorization for a sampled matrix R'. The web store can be used by a run time system such as the real-time recommender process (software) 127 to compute recommendations and send them to a recommender process, which may be provided in the real-time recommender server 120 of FIG. 1A, computes the recommendations from the model stored in the web store and sends them to the users”, 0069; “a user device calls the system, the latest version of the computed model can be used to provide a recommendation.”, 0077; 0100-0115).

Nice discloses “obtaining respective user parameter vectors for the associated users and one or more respective item parameter vectors for one or more items selected by associated users from an item recommendation model,” (“Matrix factorization is an iterative process which computes vectors of the usage matrix for the items and the users”, 0041; “Each node uses the relevant usage information for the users that it is going to compute and it computes the vectors for those users using the analytic process.”, 0074, 0097-0101);
 “calculating respective user-specific updates to the item recommendation model for the associated users,” (“The usage matrix can be updated periodically as new information is received from the users. The factorization can also be repeated periodically when it is desired to update the results.”, 0040; “compute an error for each user vector in U', and update these user vectors (e.g., according to an update rule for U'), 842; and fix the user vectors in U', compute an error for each item update these item vectors (e.g., according to an update rule for V'”, 0117-0129);
and “determining at least one item recommendation for at least one of the associated users based, at least in part, on the user-specific updates to the item recommendation model” (“personalized recommendations based on a user's interests, an item's features or some combination thereof. A matrix of data can be developed over time with entries which indicate a particular user's interest in particular items based on explicit or implicit feedback”, 0001; “real-time recommender server 120 to obtain recommendations.”, 0039-0040; “When a user device calls the system, the latest version of the computed model can be used to provide a recommendation.”, 0077), as recited in Applicant’s claim.
Nice discloses users being associated with account numbers, (“In the first column of the mapping, the users are identified by GUIDs which include their first name (e.g., Joe, Jim, Lou, Beth, Kim, Kate, Sue, Jack, Betsy, Kelly). In practice, the GUID of a user can be an account number”, 0138) but fails to particularly call for evaluate account information for a plurality of users to identify a first user out of the plurality of users as associated with a second user out of the plurality of users according to a commonality between the first and second users found as part of the evaluation of the account information.

Pinckney teaches evaluate “account information” (“account information” is not further defined and reads on e.g., accounts of forum sites, mailing lists, news groups, Facebook accounts, Amazon accounts, and the like, or user profile data, user likes, history or buying habits, see e.g., Pinckney: “A logged in user 1314 may be one that has created an account on the site. Logged in users may also have profile pages about them. Content on the profile page may include basic information about that user (nickname, picture, etc.), decisions they have received and liked, decisions the system predicts the user 1314 will like”, 0118;
“the present invention may facilitate matching by user similarity. Given a username, email address, numeric user id, and the like, provide a list of other users who are similar or dissimilar in some way. For example, given a Facebook username provide a ranked list of other Facebook users who have similar tastes over all or in some specific way, such as in electronics. In addition, this list may be optionally restricted, such as to other users being one degree away in the social graph from the first user (e.g., rank my friends on Facebook by their similarity to me so that I can ask the one most like me a Amazon, and the like, based on people similar to you. This information may then be used to help the user, such as recommending users to "friend" on Facebook, to `follow` on Twitter, and the like. FIGS. 30 and 31 provide examples of similarity profiles as may be provided by the present invention.”, 0199;
“The present invention may recommend things to buy based on what similar users bought on Amazon, places to eat based on similar users on Yelp, Zagat, Foursquare, and the like”, 0200;
“Collecting the preferences of at least a second user may form a user preference profile for the second user, determining the second user to be similar to the user based on a comparison of preference profiles. The response may be providing a recommendation made by the second user”, 0208;
“In the case of forum sites, mailing lists, news groups, and the like, the present invention may provide improved access to decisions and decisions that were made by people similar to the user. For example, the present invention may be able to search through all the forum posts to find people who are in the same situation as the user, and providing what decision 1310 the forum community recommended to them”, 0154) for a plurality of users to identify a first user out of the plurality of users as associated with a second user out of the plurality of users according to a commonality between the first and second users found as part of the evaluation of the account information (“In the case of forum sites, mailing lists, news groups, and the like, the present invention may provide improved access to decisions and decisions that were made by people similar to the user. For example, the present invention may be able to search through all the forum posts to find people who are in the same situation as the user, and providing what decision 1310 the forum community recommended to them”, 0154;
“A logged in user 1314 may be one that has created an account on the site. Logged in users may also have profile pages about them. Content on the profile page may include basic information about that user (nickname, picture, etc), decisions they have received and liked, decisions the system predicts the user 1314 will like”, 0118; 
identifying users in a recommendation environment, “the system may predict that the user 1314 will like one particular camera but could instead recommend another similar but not identical camera in order to balance making a reasonable decision 1310 and still learning new information from the user. In embodiments, the system may identify to the user 1314 when it is asking questions 1320 or making decisions”, 0104;
“reviews about this decision from other users 1802 (where it may be ranked, such as by their similarity to the user), .

It would have been obvious to combine the references at time of effective filing date because they are in the same field of endeavor and making recommendation to similar users and/or users on a same social media or shopping account can make for better recommendations.23, 30, 37. The system of claim 22, wherein to evaluate the “account information” for the plurality of users to identify the first user out of the plurality of users as associated with a second user out of the plurality of users the program instructions cause the at least one processor to evaluate one or more contacts of the first user to find the commonality (Nice: “In the first column of the mapping, the users are identified by GUIDs which include their first name (e.g., Joe, Jim, Lou, Beth, Kim, Kate, Sue, Jack, Betsy, Kelly). In practice, the GUID of a user can be an account number or other unique alpha-numerical identifier of a user”, 0138; “Entries in the initial usage matrix represent an interest by users in items such as movies, books, articles, or other products or services”, 0004; 
Pinckney teaches “account information” (“account information” is not further defined and reads on e.g., accounts of forum sites, mailing lists, news groups, Facebook accounts, Amazon accounts, and the like, or user profile data, user likes, history or buying habits, see e.g., Pinckney: “A logged in user 1314 may be one that has created an account on the site. Logged in users may also have profile pages about them. Content on the profile page may include basic information about that user (nickname, picture, etc.), decisions they have received and liked, decisions the system predicts the user 1314 will like”, 0118;
“the present invention may facilitate matching by user similarity. Given a username, email address, numeric user id, and the like, provide a list of other users who are similar or dissimilar in some way. For example, given a Facebook username provide a ranked list of other Facebook users who have similar tastes over all or in some specific way, such as in electronics. In addition, this list may be optionally restricted, such as to other users being one degree away in the social graph from the first user (e.g., rank my friends on Facebook by their similarity to me so that I can ask the one most like me a question”, “reviews may be filtered on a site such as Yelp, Amazon, and the like, based on people similar to you. This information may then be used to help the user, such as recommending users to "friend" on Facebook, to `follow` on Twitter, and the like. FIGS. 30 and 31 provide examples of similarity profiles as may be provided by the present invention.”, 0199;
“The present invention may recommend things to buy based on what similar users bought on Amazon, places to eat based on similar users on Yelp, Zagat, Foursquare, and the like”, 0200;
“Collecting the preferences of at least a second user may form a user preference profile for the second user, determining the second user to be similar to the user based on a comparison of preference profiles. The response may be providing a recommendation made by the second user”, 0208;
“In the case of forum sites, mailing lists, news groups, and the like, the present invention may provide improved access to decisions and decisions that were made by people similar to the user. For example, the present invention may be able to search through all the forum posts to find people who are in the same situation as the user, and providing what decision 1310 the forum community recommended to them”, 0154)
24, 31. (Currently amended) The system of claim 22, wherein the associated users are described as associated with a same user account of a network-based enterprise (In order for 2 or more users to be associated and to communicate with each other in a same community/network they have the same account number using an inherent hardware/MAC address or see “In the first column of the mapping, the users are identified by GUIDs which include their first name (e.g., Joe, Jim, Lou, Beth, Kim, Kate, Sue, Jack, Betsy, Kelly). In practice, the GUID of a user can be an account number or other unique alpha-numerical identifier of a user.”, 0113; “It will be appreciated that the network connections shown are exemplary and other means of establishing a communications link between computing platforms may be used.”, 0054; “the multimedia console may further be operated as a participant in a larger network community”, 0064).
25, 32, 38. The system of claim 22, wherein to determine at least one item recommendation for at least one of the associated users the program instructions cause the at least one processor to: generate respective candidate item recommendations for the associated users according to the user-specific updates to the item recommendation model for the associated users; and compare the respective candidate item recommendations for the associated users to select one or more of the respective candidate item recommendations as the at least one item recommendation for the at least one associated user (“real-time recommender server 120 recommendations. The real-time recommender server may provide the recommendations. The user computing device 110 also includes a display which can display recommendations of items to a user. For example, see FIG. 1B. A model exploration tool 175 can also be provided on a separate computing device or as part of the master computing device to allow a human operator to test the models/matrices of the recommendation system”, 0039-0040, 0045; “The web store 126 (hardware) stores the entire model (e.g., the computed matrices) and may be provided in the real-time recommender server 120 of FIG. 1A. An item modeler and de-indexing function process 128 (software), which may be provided in the dedicated server 170 of FIG. 1A, performs a matrix factorization for a sampled matrix R'. The web store can be used by a run time system such as the real-time recommender process (software) 127 to compute recommendations and send them to a user. The real-time recommender process, which may be provided in the real-time recommender server 120 of FIG. 1A, computes the recommendations from the model stored in the web store and sends them to the users”, 0069; “a user device calls the system, the latest version of the computed model can be used to provide a recommendation.”, 0077; 0100-0115). 
Pinckney teaches recommendations” (“the present invention may facilitate matching by user similarity. Given a username, email address, numeric user id, and the like, provide a list of 
“The present invention may recommend things to buy based on what similar users bought on Amazon, places to eat based on similar users on Yelp, Zagat, Foursquare, and the like”, 0200;
“Collecting the preferences of at least a second user may form a user preference profile for the second user, determining the second user to be similar to the user based on a comparison of preference profiles. The response may be providing a recommendation made by the second user”, 0208;
“In the case of forum sites, mailing lists, news groups, and the like, the present invention may provide improved access 26, 33, 39. The system of claim 22, wherein to calculate the respective user-specific updates to the item recommendation model for the associated users, the program instructions cause the at least one processor to: for individual ones of the user-specific updates, perform vector addition to combine the user parameter vector of one of the associated users and the respective item parameter vectors of the items selected by the associated user after the generation of the item recommendation model to calculate the user-specific update for the associated user (computing and performing math operations on vectors, e.g., 0099-0104; “real-time recommender server 120 to obtain recommendations. The real-time recommender server may provide the recommendations. The user computing device 110 also includes a display which can display recommendations of items to a user. For example, see FIG. 1B. A model exploration tool 175 can also be provided on a separate computing device or as part of the master computing device to allow a human operator to test the models/matrices of the recommendation system”, 0039-0040, 0045; recommender server 120 of FIG. 1A. An item modeler and de-indexing function process 128 (software), which may be provided in the dedicated server 170 of FIG. 1A, performs a matrix factorization for a sampled matrix R'. The web store can be used by a run time system such as the real-time recommender process (software) 127 to compute recommendations and send them to a user. The real-time recommender process, which may be provided in the real-time recommender server 120 of FIG. 1A, computes the recommendations from the model stored in the web store and sends them to the users”, 0069; “a user device calls the system, the latest version of the computed model can be used to provide a recommendation.”, 0077; 0100-0115).27, 34, 40. The system of claim 22, wherein to calculate the respective user-specific updates to the item recommendation model for the associated users, the program instructions cause the at least one processor to: for individual ones of the user-specific updates, perform vector addition to combine the user parameter vector of two or more of the associated users and the respective item parameter vectors of the items selected by the two or more associated users after the generation of the item recommendation model to calculate the user-specific update for one of the associated users (computing and performing math operations on vectors, e.g., 0099-0104; “real-time recommender server 120 to obtain recommendations. The real-time recommender server may provide the recommendations. The user computing device 110 also includes a display which can display recommendations of items to a user. For example, see FIG. 1B. A model exploration tool 175 can also be provided on a separate computing device or as part of the master computing device to allow a human operator to test the models/matrices of the recommendation system”, 0039-0040, 0045; “The web store 126 (hardware) stores the entire model (e.g., the computed matrices) and may be provided in the real-time recommender server 120 of FIG. 1A. An item modeler and de-indexing function process 128 (software), which may be provided in the dedicated server 170 of FIG. 1A, performs a matrix factorization for a sampled matrix R'. The web store can be used by a run time system such as the real-time recommender process (software) 127 to compute recommendations and send them to a user. The real-time recommender process, which may be provided in the real-time recommender server 120 of FIG. 1A, computes the recommendations from the model stored in the web store and sends them to the users”, 0069; “a user device calls the system, the latest version of the computed model can be used to provide a recommendation.”, 0077; 0100-0115).28, 35, 41. The system of claim 22, wherein the program instructions further cause the at least one processor to: receive an item recommendation request for a particular user; in response to the receipt of the request: perform the identification, the obtain, the calculation, and the determination, wherein the particular user is the at least one associated user; and respond to the request with the at least one item recommendation (computing and performing math operations on vectors, e.g., 0099-0104; “real-time recommender server 120 to obtain recommendations. The real-time recommender server may provide the recommendations. The user computing device 110 also includes a display which can display recommendations of items to a user. For example, see FIG. 1B. A model exploration tool 175 can also be provided on a separate computing device or as part of the master computing device to allow a human operator to test the models/matrices of the recommendation system”, 0039-0040, 0045; “The web store 126 (hardware) stores the entire model (e.g., the computed matrices) and may be provided in the real-time recommender server 120 of FIG. 1A. An item modeler and de-indexing function process 128 (software), which may be provided in the dedicated server 170 of FIG. 1A, performs a matrix factorization for a sampled matrix R'. The web store can be used by a run time system such as the recommender process (software) 127 to compute recommendations and send them to a user. The real-time recommender process, which may be provided in the real-time recommender server 120 of FIG. 1A, computes the recommendations from the model stored in the web store and sends them to the users”, 0069; “a user device calls the system, the latest version of the computed model can be used to provide a recommendation.”, 0077; 0100-0115; 
Pinckney teaches recommendations” (“the present invention may facilitate matching by user similarity. Given a username, email address, numeric user id, and the like, provide a list of other users who are similar or dissimilar in some way. For example, given a Facebook username provide a ranked list of other Facebook users who have similar tastes over all or in some specific way, such as in electronics. In addition, this list may be optionally restricted, such as to other users being one degree away in the social graph from the first user (e.g., rank my friends on Facebook by their similarity to me so that I can ask the one most like me a question”, “reviews may be filtered on a site such as Yelp, Tripadvisor, Amazon, and the like, based on people similar to you. This information may then be used to help the user, such as recommending users to "friend" on Facebook, to `follow` on Twitter, and the like. FIGS. 30 and 31 
“The present invention may recommend things to buy based on what similar users bought on Amazon, places to eat based on similar users on Yelp, Zagat, Foursquare, and the like”, 0200;
“Collecting the preferences of at least a second user may form a user preference profile for the second user, determining the second user to be similar to the user based on a comparison of preference profiles. The response may be providing a recommendation made by the second user”, 0208;
“In the case of forum sites, mailing lists, news groups, and the like, the present invention may provide improved access to decisions and decisions that were made by people similar to the user. For example, the present invention may be able to search through all the forum posts to find people who are in the same situation as the user, and providing what decision 1310 the forum community recommended to them”, 0154).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Sandler (US 9,691,035) teaches it is well known to detect users of common accounts (e.g. “if a linked user is a member of the same customer account as the particular user, then the weighted value of that linked user may be higher than a weighted similar key words”, C13-14; Figs. 7-9). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123